Exhibit 10.8

BIOVAX, INC.

CONVERTIBLE LOAN AGREEMENT

April 25, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. RECITALS AND DEFINITIONS    1   Section 1.1    Incorporation of
Recitals    1   Section 1.2    Defined Terms    1   Section 1.3    Other
Definitional Provisions.    5 ARTICLE 2. THE NOTE    6   Section 2.1   
Agreement to Make Loan    6   Section 2.2    Note    6   Section 2.3    Purpose
   6   Section 2.4    Repayment of Loan Amounts.    6   Section 2.5   
Prepayment of the Loan.    6 ARTICLE 3. OTHER LOAN-RELATED PROVISIONS    7  
Section 3.1    Interest Rate and Payments.    7   Section 3.2    Subordination
   7   Section 3.3    Voluntary Conversion at the Lender’s Option    7 ARTICLE
4. REPRESENTATIONS, WARRANTS AND COVENANTS OF THE BORROWER    9   Section 4.1   
Subsidiaries    9   Section 4.2    Organization and Qualification    9   Section
4.3    Authorization; Enforcement    9   Section 4.4    No Conflicts    9  
Section 4.5    Filings, Consents and Approvals    10   Section 4.6    Material
Changes    10   Section 4.7    Compliance    10   Section 4.8    Regulatory
Permits    10   Section 4.9    Certain Fees    10   Section 4.10    Certain
Registration Matters    10   Section 4.11    Investment Company    11   Section
4.12    No Additional Agreements    11   Section 4.13    Full Disclosure    11  
Section 4.14    NMTC Compliance    11 ARTICLE 5. REPRESENTATIONS AND WARRANTIES
OF THE LENDER    14   Section 5.1    Organization; Authority    14   Section 5.2
   Investment Intent    14   Section 5.3    Lender Status    14   Section 5.4   
Access to Information    14   Section 5.5    Certain Trading Activities    15  
Section 5.6    Independent Investment Decision    15   Section 5.7    Survival
of the Lender’s Representations and Warranties.    16

 

- ii -



--------------------------------------------------------------------------------

ARTICLE 6. NMTC COVENANTS.    16 ARTICLE 7. CONDITIONS OF LENDING    20  
Section 7.1    Representations and Warranties    20   Section 7.2    No Default
   20   Section 7.3    Other Documentation    20 ARTICLE 8. EVENTS OF DEFAULT   
20   Section 8.1    Event of Default    20   Section 8.2    Remedies Not
Exclusive    21 ARTICLE 9. MISCELLANEOUS    21   Section 9.1    Fees and
Expenses    21   Section 9.2    NMTC Compliance.    22   Section 9.3   
Indemnification.    22   Section 9.4    Usury Limitations.    23   Section 9.5
   Entire Agreement    23   Section 9.6    Notices    23   Section 9.7   
Amendments; Waivers; No Additional Consideration    24   Section 9.8   
Termination    24   Section 9.9    Construction    24   Section 9.10   
Successors and Assigns    24   Section 9.11    No Third-Party Beneficiaries   
25   Section 9.12    Governing Law    25   Section 9.13    Survival    25  
Section 9.14    Execution    25   Section 9.15    Severability    25   Section
9.16    Remedies    26

 

- iii -



--------------------------------------------------------------------------------

NEITHER THIS AGREEMENT, UNDERLYING NOTES AND THE COMMON SHARES ISSUABLE UPON
CONVERSION HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD, PLEDGED OR HYPOTHECATED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE BORROWER.

CONVERTIBLE LOAN AGREEMENT

THIS CONVERTIBLE LOAN AGREEMENT (this “Agreement”) is made by and between
Biovax, Inc., a Florida corporation (the “Borrower”), Telesis CDE Two, LLC, a
Delaware limited liability company (the “Lender”), and Biovest International,
Inc., a Delaware corporation (the “Company”). The Company is made a party to
this Agreement because of the provisions of Articles 5 and 6 and where the
context specifically requires.

RECITALS

WHEREAS, the Borrower has requested that the Lender provide consideration to the
Borrower in the form of a loan that is in part convertible into common stock of
the Borrower in the amount of Eleven Million Five Hundred Thousand and 00/100
Dollars ($11,500,000.00) (the “Loan”); and

WHEREAS, the Lender is willing to extend the Loan to the Borrower upon and
subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Borrower and the Lender as
follows:

ARTICLE 1.

RECITALS AND DEFINITIONS

Section 1.1 Incorporation of Recitals. It is expressly agreed that the recitals
to this Agreement are incorporated herein and made an operative part of this
Agreement.

Section 1.2 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings. Other capitalized terms are defined elsewhere
herein.



--------------------------------------------------------------------------------

“Accentia” means Accentia Biopharmaceuticals, Inc., a Florida corporation.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.

“CDE Capital Contribution” means the actual aggregate amount of capital
contributed or agreed to be contributed to the Lender by the Fund designated as
“CDE Capital Contributions” to fund the Loan from the Lender to the Borrower.

“CDFI Fund” means the Community Development Financial Institutions Fund of the
United States Department of Treasury, or any successor agency charged with
oversight responsibility for the New Markets Tax Credit program.

“Closing” means the closing of the transactions contemplated by this Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

“Company” means Biovest International Inc., a Delaware corporation.

“Compliance Period” means the seven-year credit period applicable to each QEI
made by the Fund in the Lender, commencing on the first Credit Allowance Date
with respect to each such QEI and ending on the last day prior to the seventh
anniversary of such first Credit Allowance Date.

“Conversion” has the meaning set forth in Section 3.3(a).

“Conversion Notice” has the meaning set forth in Section 3.3(a).

“Conversion Price” has the meaning set forth in Section 3.3(b).

“Conversion Right” has the meaning set forth in Section 3.3(a).

“Courts” means the state and federal courts sitting in the State of Delaware.

“Credit Allowance Date” means any credit allowance date (as such term is defined
in Section 45D(a)(3) of the Code) with respect to each CDE Capital Contribution
made to the Lender.

“Credit Investment Period” means the period beginning on the date on which the
Fund first makes a CDE Capital Contribution to the Lender and ending on the last
day of the last Compliance Period applicable to the CDE Capital Contribution
paid by the Fund to the Lender.

 

- 2 -



--------------------------------------------------------------------------------

“Default” shall mean any event, act of condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Disclosure Materials” has the meaning set forth in Section 5.6.

“Effective Date” of this Agreement and the Loan shall mean the date on which
this Agreement is signed by the last party required on the signature page to
execute same.

“Event of Default” shall mean any of the events specified herein; provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” has the meaning set forth in Section 4.5.

“Guarantors” means the Company, Accentia, Francis O’Donnell, Jr., Kathleen M.
O’Donnell, Trustee of the Francis E. O’Donnell JR. Irrevocable Trust, Dennis L.
Ryll, Ronald Osman, Steven J. Stogel, Donald L. Furgerson, and Donald L.
Furgerson, Trustee of the Donald L. Furgerson Revocable Trust.

“Guaranty” means that certain Guaranty among the Borrower, Accentia, USB and
others dated the date hereof guaranteeing the obligations of the Borrower under
the Tax Credit Reimbursement and Indemnity Agreement, the payment of certain
fees and expenses to the Lender due on an annual basis of up to approximately
$60,000, and the repayment of the Loan

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document or (ii) a
material impairment of the Borrower’s ability to perform on a timely basis its
obligations under any Transaction Document.

“Maturity Date” shall mean ninety (90) months and two (2) days from the
Effective Date.

“Note” has the meaning set forth in Section 2.2.

“Loan” shall mean the Eleven Million Five Hundred Thousand and 00/100 Dollar
($11,500,000.00) loan to be provided by the Lender to the Borrower pursuant to
this Agreement.

“Loan Amount” shall mean Eleven Million Five Hundred Thousand and 00/100 Dollars
($11,500,000.00).

 

- 3 -



--------------------------------------------------------------------------------

“Low-Income Community” means any “low-income community” as defined in
Section 45D of the Code and the Treasury Regulations and Guidance (expressly
including any area not constituting a separate census tract that may be
designated by the Lender and approved as a “low-income community” by the CDFI
Fund.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or not.

“QALICB” means a business which qualifies as a “qualified active low income
community business” under Section 45D of the Code.

“QEI” means a “qualified equity investment” as such term is defined in
Section 45D of the Code and the Treasury Regulations and Guidance.

“Regulations” means the regulations promulgated by the U.S. Department of the
Treasury pursuant to the Code.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 5.6.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Senior Indebtedness” has the meaning set forth in Section 3.2.

“Shares” has the meaning set forth in Sections 3.3(a) and 3.4(a), respectively.

“Subordination Agreement” means that certain Telesis Subordination Agreement
entered into by and among Laurus Master Fund, Ltd., Telesis CDE Two, LLC,
Biovax, Inc., Biovest International, Inc., and Accentia Biopharmaceuticals,
Inc.”

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act.

“Tax Credit Reimbursement and Indemnity Agreement” means that certain Tax Credit
Reimbursement and Indemnity Agreement between the Borrower and USB dated the
date hereof.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board,

 

- 4 -



--------------------------------------------------------------------------------

or (iii) if the Common Stock is not then listed or quoted on the OTC Bulletin
Board, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, the Nasdaq Small Cap Market or
Nasdaq Bulletin Board on which the Common Stock is listed or quoted for trading
on the date in question.

“Transaction Documents” means this Agreement, the Note and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

“Treasury Regulations and Guidance” means and includes any temporary and/or
final regulations promulgated under the Code and any guidance, rule, or
procedure published by the CDFI Fund, including without limitation the Community
Development Entity Certification Application and the New Markets Tax Credit
Allocation Application.

“USB” means U.S. Bancorp Community Investment Corporation.

Section 1.3 Other Definitional Provisions.

(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection and Exhibit
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) “Includes” “including” and like expressions are not limiting, i.e.,
“including” implies “including, without limitation,” etc.

(d) “Or” shall have the meaning ordinarily attributed to “and/or.”

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 2.

THE NOTE

Section 2.1 Agreement to Make Loan. The Lender agrees to loan the Loan Amount to
the Borrower in accordance with the terms and conditions hereof. The obligation
of the Lender to enter into this Agreement and to make the Loan hereunder is
subject to the following loan disbursement requirements:

(a) Delivery of all transaction documentation in connection with the Loan,
including the Guaranty; and

(b) Copies of Borrower documents authorizing the transactions contemplated
hereinafter.

Section 2.2 Note. In order to evidence this Loan, the Lender shall require the
Borrower to execute and deliver to Lender a convertible promissory note
substantially in the form of Exhibit A hereto (the “Note”), payable to the order
of the Lender and in a principal amount equal to the Loan.

Section 2.3 Purpose. The proceeds of the Loan shall be used by the Borrower to
pay assets and to make a deposit on its sublease in the amount of $6,000,000 to
the Company, and for business operations in the amount of $5,500,000.

Section 2.4 Repayment of Loan Amounts. The Loan shall be due and payable by the
Borrower as follows: (i) Two Hundred Thousand and 00/100 Dollars ($200,000.00)
of the outstanding principal amount of the Loan shall be paid in cash on the
seventh anniversary of the Effective Date, and (ii) the remaining Eleven Million
Three Hundred Thousand and 00/100 Dollars ($11,300,000.00) of the outstanding
principal amount of the Loan shall be repaid in shares of Common Stock on the
Maturity Date if converted pursuant to a Conversion Notice as further described
in Section 3.3(a) through (g), or, otherwise, be repaid in full in cash on the
Maturity Date as set forth in Section 3.3(h).

Section 2.5 Prepayment of the Loan. Except as set forth below, the Borrower
shall not have the right to prepay all or any portion of any principal amount of
the Loan. The Borrower shall only have the right to prepay the entire amount of
the Loan, in the event that (i) the Lender consents to such prepayment, and USB
and the managing member of the Lender agree on the reinvestment of such proceeds
in an alternative investment identified by the Borrower in the service area of
the Lender set forth in the Community Development Entity Certification
Application of the Lender, as amended, and which investment constitutes a
qualified low-income community investment as defined in Section 45(d)(1) of the
Code, and in amounts and on terms that are consistent with the terms of that
certain Loan and Security Agreement between Biolender, LLC and Biovax Investment
LLC dated the date hereof and are designed to cause the re-investment of such
proceeds within twelve (12) months following the Lender’s receipt thereof and
the Borrower pays, or reimburses the Lender and USB, for reasonable costs and
expenses arising out of the structuring, negotiation and documentation of such
reinvestment, or (ii) the Borrower or the Guarantors that are guaranteeing the
obligations of the Borrower under the Tax Credit Reimbursement and Indemnity
Agreement, as the case may be, pay to USB the Recapture Amount as defined in
Section 2(c) of the Tax Credit Reimbursement and Indemnity Agreement.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 3.

OTHER LOAN-RELATED PROVISIONS

Section 3.1 Interest Rate and Payments.

(a) Interest on the outstanding principal amount of the Loan shall accrue at the
rate of one percent (1.0%) per annum, non-compounding, commencing on the
Effective Date, and shall be payable in arrears on a monthly basis commencing on
the first day after the first calendar month following the Effective Date and
continuing on the first day of each calendar month thereafter until the Maturity
Date.

(b) All interest on the Loan shall accrue based on the actual number of days
elapsed and calculated based upon a year of three hundred and sixty (360) days.

(c) Immediately following the Maturity Date, whether by acceleration, demand or
otherwise, and at the Lender’s option, during the continuance of any Event of
Default, amounts outstanding under the Note shall bear interest at a rate per
annum (based on the actual number of days that principal is outstanding over a
year of 360 days) of fifteen percent (15%), but not more than the maximum rate
allowed by law (the “Default Rate”). The Default Rate shall continue to apply
whether or not judgment shall be entered on the Note.

Section 3.2 Subordination. All indebtedness owed by the Borrower and its
Subsidiaries to the Lender and its Affiliates, including the Lender’s right to
receive payments of principal and interest under this Loan, shall be unsecured
and is expressly subordinated to the extent and in the manner set forth in the
Subordination Agreement.

The provisions of this Section 3.2 are for the purpose of defining the relative
rights of the holders of Senior Indebtedness on the one hand, and the Lender’s
rights under this Agreement on the other hand, against the Borrower and its
property, and nothing herein shall impair, as between the Borrower and the
Lender, the obligation of the Borrower under this Agreement, which is
unconditional and absolute, to pay to the Lender thereof the principal thereof
and interest thereon in accordance with their terms and the provisions hereof;
nor shall anything herein prevent the Lender from exercising all remedies
otherwise permitted by applicable law or hereunder upon default hereunder,
subject to the rights, if any, under this paragraph of holders of Senior
Indebtedness to receive cash, property, stock or obligations from amounts
payable or deliverable to the Lender.

Section 3.3 Voluntary Conversion at the Lender’s Option Commencing on the date
that is ten (10) Business Days prior to the Maturity Date until the date that is
five (5) Business Days prior to the Maturity Date, the Lender shall have the
right, but not the obligation (the “Conversion Right”), to deliver a written
notice to the Borrower (the “Conversion Notice”) and the Investment
Representation Statement attached hereto as Exhibit B requesting the conversion
of Eleven Million Three Hundred Thousand and 00/100 Dollars ($11,300,000.00) of
the then outstanding principal amount of the Loan into shares of Common Stock at
the Conversion Price (“Conversion” and such shares of Common Stock issued as a
result of the Conversion, hereinafter, for purposes of this Section 3.3, the
“Shares”).

 

- 7 -



--------------------------------------------------------------------------------

(b) “Conversion Price” shall mean the average closing price of the Common Stock,
$0.01 par value, on the NASD OTC Bulletin Board or other market where the Common
Stock is listed for the five Business Days immediately preceding the Conversion
Notice.

(c) The number of Shares to be issued upon any Conversion under Section 3.3(a)
shall be determined by dividing the principal being converted by the Conversion
Price.

(d) The Conversion shall be effective five (5) Business Days following receipt
of the Conversion Notice by the Borrower.

(e) No fractional shares shall be issued in connection with the Conversion. In
lieu of any fractional shares that would otherwise be issuable, the Borrower, as
determined by the Borrower’s Board of Directors within its sole discretion,
shall: (a) pay cash equal to the product of such fraction multiplied by the fair
market value of one share of Common Stock on the date of exercise, as determined
in good faith by the Borrower’s Board of Directors, or (b) round up the number
of Shares to the next whole share.

(f) The Conversion Right hereunder as such shall not entitle the Lender or its
assigns to any of the rights of a stockholder of the Company until the
Conversion is effective.

(g) The shares which may be issued upon the Conversion hereunder are not be
registered under the Securities Act and accordingly transfer of such shares is
restricted as to transfer. It is understood that a legend substantially in the
form as set forth below shall be affixed to any certificate issued in connection
with a Conversion:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE 1933
ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE 1933 ACT.

(h) If the Lender does not deliver a Conversion Notice to the Borrower at least
five (5) Business Days prior to the Maturity Date as set forth in Section 3.3(a)
above, then Eleven Million Three Hundred Thousand and 00/100 Dollars
($11,300,000.00) of the outstanding principal amount of the Loan shall be repaid
in full in cash on the Maturity Date as set forth in Section 2.4.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 4.

REPRESENTATIONS, WARRANTS AND COVENANTS OF THE BORROWER

The Borrower hereby represents, warrants and covenants to the Lender as of the
date hereof that:

Section 4.1 Subsidiaries. As of the Effective Date, the Borrower has no direct
or indirect Subsidiaries.

Section 4.2 Organization and Qualification. The Borrower is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Borrower is not in violation
of any of the provisions of its certificate or articles of incorporation, bylaws
or other organizational or charter documents. The Borrower is duly qualified to
conduct its respective business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, and no proceedings have been instituted in
any such jurisdiction revoking, limiting or curtailing, or seeking to revoke,
such power and authority or qualification.

Section 4.3 Authorization; Enforcement. The Borrower has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Borrower and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Borrower and no further action is required by the Borrower in
connection therewith. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Borrower and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

Section 4.4 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Borrower and the consummation by the Borrower of
the transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Borrower’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, or result in the imposition of any Lien upon
any of the material properties or assets of the Borrower pursuant to, any
agreement, credit facility, debt or other instrument (evidencing a Borrower debt
or otherwise) or other understanding to which the Borrower or is a party or by
which any property or asset of the Borrower is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Borrower is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Borrower is bound or
affected; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

 

- 9 -



--------------------------------------------------------------------------------

Section 4.5 Filings, Consents and Approvals. The Borrower is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Borrower of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) filings required by state securities laws, (ii) the
filing of a Notice of Sale of Convertible Loan Agreement/Shares on Form D with
the Commission under Regulation D of the Securities Act; and (iii) those that
have been made or obtained prior to the date of this Agreement.

Section 4.6 Material Changes. As of the Effective Date, there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Borrower has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice, and (B) liabilities not required to be reflected
in the Borrower’s financial statements pursuant to GAAP, and (iii) the Borrower
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock.

Section 4.7 Compliance. The Borrower is not (i) in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Borrower under), nor has
the Borrower received notice of a claim that it is in default under or that it
is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) in violation of any order of any court, arbitrator or governmental body, or
(iii) nor has it been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

Section 4.8 Regulatory Permits. The Borrower possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business, except where
the failure to possess such permits could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect, and the
Borrower has not received any notice of proceedings relating to the revocation
or modification of any such permits.

Section 4.9 Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Borrower to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.

Section 4.10 Certain Registration Matters. Assuming the accuracy of the Lender’s
representations and warranties set forth in Article 5, no registration under the
Securities Act is

 

- 10 -



--------------------------------------------------------------------------------

required for the Conversion of the Shares. Except as specified in the Disclosure
Materials, the Borrower has not granted or agreed to grant to any Person any
rights (including “piggy-back” registration rights) to have any securities of
the Borrower registered with the Commission or any other governmental authority
that have not been satisfied.

Section 4.11 Investment Company. The Borrower is not, and is not an Affiliate
of, and immediately following the Effective Date will not have become, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.12 No Additional Agreements. The Borrower does not have any agreement
or understanding with the Lender with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

Section 4.13 Full Disclosure. All disclosure provided to the Lender regarding
the Borrower, its business and the transactions contemplated hereby, furnished
by or on behalf of the Borrower (including the Borrower’s representations and
warranties set forth in this Agreement) are true and correct and do not contain
any untrue statement of a material fact or omit to state any material public
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

Section 4.14 NMTC Compliance. The Borrower acknowledges that the Loan is
intended to constitute a “qualified low-income community investment” and that,
for such purpose, the Borrower will be required to maintain separate books and
records with regard to the business activities to which the proceeds of the Loan
are allocated in order for the Loan to qualify as being invested in a “qualified
active low-income community business” as such terms are defined in Section 45D
of the Code, as amended. In particular, the Loan will be used in a qualified
active low-income community business as such term is defined in
Section 45D(d)(2) of the Code. Accordingly, as a material inducement to the
Lender to enter into this Agreement and to make the Loan and the Borrower hereby
represents and warrants the following:

(i) The Borrower is and will remain located within a low-income community under
Section 45D(e) of the Code.

(ii) With respect to any taxable year, at least fifty percent (50%) of the use
of the tangible property of the Borrower (whether owned or leased) will be
within census tract number 25027732100, which constitutes a low-income community
under Section 45D(e) of the Code, as indicated in that certain NMTC Online
Geocoder Report, dated April 14, 2006, from the CDFI Fund’s website. This
percentage shall be determined utilizing the following methodology set out in
Section 1.45D-1(d)(4)(i)(B) of the Regulations: the ratio of (i) the average
value of the tangible property owned or leased by the Borrower and used by the
Borrower in a low-income community during the current fiscal year of the
Borrower to date, to (ii) the total average value of the tangible property owned
or leased by the Borrower and used by the Borrower in the current fiscal year to
date. For purposes of the preceding sentence, tangible property owned by the
Borrower shall be valued at its cost basis as determined under Section 1012 of
the Code, and tangible property leased by the Borrower shall be valued at a
reasonable amount established by the Borrower. The Borrower has provided to the
Lender a true, correct,

 

- 11 -



--------------------------------------------------------------------------------

and complete inventory of its tangible property, including therein the value of
such property (determined in the manner described immediately above), the
unadjusted cost basis of such property, and the location(s) where it is used.

(iii) With respect to any taxable year, at least fifty percent (50%) of the
services performed for the Borrower by its employees will be within census tract
number 25027732100. This percentage shall be determined utilizing the following
methodology set out in Section 1.45D-1(d)(4)(i)(C) of the Regulations: the ratio
of (i) the total amount paid by the Borrower for employee services performed in
a low-income community during the current fiscal year of the Borrower to date,
to (ii) the total amount paid by the Borrower for employee services performed by
the Borrower in the current fiscal year to date. The Borrower will provide to
the Lender a true, correct, and complete list of its employees, including
therein the location of where the employees’ services are performed and the
total amount paid by the Borrower for such employee services.

(iv) As of the date hereof, less than five percent (5%) of the average of the
unadjusted bases of the property of the Borrower is attributable to collectibles
(as defined in Section 408(m)(2) of the Code, and which includes (1) any work of
art; (2) any rug or antique; (3) any metal or gem; (4) any stamp or coin; and
(5) any alcoholic beverage) other than collectibles that are held primarily for
sale to customers in the ordinary course of business. The Borrower has provided
to the Lender a true, correct, and complete listing of any collectibles which
the Borrower owns as of the date of this Agreement, if any, including therein
the unadjusted basis of such property.

(v) As of the date hereof, less than five percent (5%) of the average of the
unadjusted bases of the property of the Borrower is attributable to nonqualified
financial property (as defined in Section 1397C(e) of the Code and in
Section 1.45D-1(d)(4)(i)(E) of the Regulations, and which includes debt, stock,
partnership interests, options, futures contracts, forward contracts, warrants,
notional principal contracts, annuities and other similar property). The
Borrower has provided to the Lender a true, correct, and complete listing of any
non-qualified financial property which the Borrower owns, if any, including
therein the unadjusted basis of such property.

(vi) As of the date hereof, no part of the Borrower’s business activities
consists of the operation of any: (i) private or commercial golf course,
(ii) country club, (iii) massage parlor, hot tub facility, or suntan facility,
(iv) race track or other facility used for gambling, or (v) store the principal
business of which is the sale of alcoholic beverages for consumption off
premises.

(vii) No part of the Borrower’s business activities includes the rental to
others of residential rental property (the term “residential rental property” is
defined in Section 168(e)(2)(A) of the Code as meaning any building or structure
if eighty percent (80%) or more of the gross rental income from such building or
structure for the taxable year is rental income from dwelling units).

 

- 12 -



--------------------------------------------------------------------------------

(viii) The predominant trade or business of the Borrower does not include the
development or holding of intangibles for sale or license, as provided under
Section 1.45D-1(d)(5)(iii) of the Regulations.

(ix) Farming (within the meaning of Section 2032A(e)(5)(A) or (B) of the Code)
is not an activity of the Borrower.

(x) The Borrower has fully and accurately stated in writing to the Lender the
nature of the Borrower’s business and of the goods or services provided, the
Borrower’s primary sources of revenue, and the Borrower’s primary expenditures.
The Borrower has no present plans or intentions to change the nature or manner
in which it would conduct its business that would cause it not to be in
compliance with the provisions of this Section or Article 6 hereof.

(xi) The Borrower has no information or knowledge that it does not satisfy the
current requirements for a QALICB as set forth in Section 1.45D-1(d)(4) of the
Regulations.

(xii) The Borrower has not had communications with the CDFI Fund concerning
noncompliance with, or deficiencies in, reporting practices.

(xiii) The Borrower is not a bank, credit union or other financial institution.

(xiv) No property maintained by Borrower constitutes a qualified low-income
building under Section 42 of the Code.

(xv) There have been no irregularities or illegal acts that would have a
material effect on the matter described in this Section, there has been no fraud
involving management or employees who have significant roles in the internal
control structure of the Borrower; fraud involving other employees that could
have a material effect on the matter described in this Section; or
communications from the CDFI Fund or other regulatory agencies concerning
noncompliance with, or deficiencies in, financial reporting practices that could
have a material effect on the matter described in this Section.

(xvi) Neither the Borrower nor any Affiliate thereof is presently debarred,
suspended, proposed for debarment, declared ineligible, or voluntarily excluded
from participation in this transaction by any Federal department or agency, as
such terms are defined in Executive Order 12549, nor is any such action pending
or proposed. The Borrower shall, simultaneously with execution and delivery of
this Agreement, execute and deliver to the Lender a certification in the form
attached hereto as Exhibit C to further evidence this representation and
warranty.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF THE LENDER

The Lender hereby represents and warrants to the Borrower and the Company that:

Section 5.1 Organization; Authority. The Lender is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Lender of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if the Lender is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of the Lender.
This Agreement has been duly executed by the Lender, and when delivered by the
Lender in accordance with terms hereof, will constitute the valid and legally
binding obligation of the Lender, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Neither the execution and
delivery by the Lender of this Agreement nor the performance of any of the
duties and obligations of the Lender under this Agreement constitutes a
violation of (a) the certificate of formation or the operating agreement of the
Lender; (b) any material agreement by which the Lender is bound or to which any
of its property or assets is subject, or (c) any Applicable Law.

Section 5.2 Investment Intent. The Lender in executing this Agreement in good
faith, as principal for its own account, for investment purposes only and not
with a view to or for distributing or reselling the Note or any part thereof,
without prejudice, however, to the Lender’s right at all times to sell or
otherwise dispose of all or any part of such Note in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by the Lender to hold the Note or any interest therein upon Conversion for any
period of time. The Lender is acquiring the rights under this Agreement in the
ordinary course of its business. The Lender does not have any agreement or
understanding, directly or indirectly, with any Person to distribute the Note or
any interests therein.

Section 5.3 Lender Status. The Lender is not a registered broker-dealer under
Section 15 of the Exchange Act.

Section 5.4 Access to Information. The Lender acknowledges that it has such
knowledge and experience in financial and business matters so as to be capable
of evaluating and understanding, and has evaluated and understood, the merits
and risks of the Loan and the Conversion, and it has been given the opportunity
to review and that it has reviewed the Disclosure Materials and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Borrower and the Company
concerning the terms and conditions of this Agreement and the Conversion and the
merits and risks of the Loan and the Conversion; (ii) access to information
about the Borrower and the Company and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate the Loan and Conversion; and (iii) the opportunity to
obtain such additional information that the Borrower and the Company possesses
or can acquire without unreasonable effort or expense that is necessary to make
an informed investment decision with respect to the Loan and Conversion. Neither
such inquiries nor any other investigation conducted by or on behalf of the
Lender or its

 

- 14 -



--------------------------------------------------------------------------------

representatives or counsel shall modify, amend or affect the Lender’s right to
rely on the truth, accuracy and completeness of the Disclosure Materials and the
Borrower’s representations and warranties contained in the Transaction
Documents.

Section 5.5 Certain Trading Activities. The Lender has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Lender, engaged in any transactions in the securities of
the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that the Lender
was first contacted by the Company or any other Person regarding the Loan and
the Conversion, and (2) the 30th day prior to the date of this Agreement. The
Lender covenants that neither it nor any Person acting on its behalf or pursuant
to any understanding with it will engage in any transactions in the securities
of the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.

Section 5.6 Independent Investment Decision. The Lender has independently
evaluated the merits of its decision to enter into the Transaction Documents and
make the Loan pursuant to the Transaction Documents, and the Lender confirms
that it has not relied on the business or legal advice of a “Purchaser
Representative” as that term is defined in Rule 501 of Regulation D of the
Securities Act of 1933, as amended or a placement agent or any of its agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to the
Lender in connection with the transactions contemplated by the Transaction
Documents. The Lender has participated in the negotiation of, has reviewed and
understands, and has approved this Agreement. The Lender recognizes that the
Borrower has limited operating history as a wholly owned subsidiary of the
Company and will require additional capital in the future to continue its
vaccine manufacturing business operations, which may not be available on the
terms and conditions acceptable to the Borrower. In addition, it recognizes that
an investment in the Borrower and/or the Company following the Conversion
involves substantial risks, too numerous and diverse to be adequately described,
summarized, or listed in this Agreement or the Note. It is aware of and
understands the nature and potential for risks in an investment of this kind. It
acknowledges receipt of or access to (i) all reports filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials, being collectively referred to herein as the “SEC Reports”), and
(ii) the other documents listed in that certain Disclosure Materials Memorandum
dated the date hereof (together with the SEC Reports, the Transaction Documents,
collectively, the “Disclosure Materials”). It has reviewed the Disclosure
Materials, including the portion of the Company’s vaccine manufacturing
business, which is operated as of the date hereof by the Borrower and has
considered the risk factors described under the “Cautionary Statements and
Highlighted Risks” section in Part I., Item 1 of the Company’s Form 10-KSB for
the fiscal year ended September 30, 2005, which the Company filed on January 31,
2006, and the Company’s Form 10-QSB for the quarterly period ended December 31,
2005, which the Company filed on February 21, 2006, including but not limited to
the risks associated with the Borrower’s vaccine manufacturing business. The
Lender acknowledges that the risks and uncertainties described in the Disclosure
Materials are not the only ones the Borrower and/or the Company faces.
Additional risks and uncertainties not presently known to the Borrower and/or
the Company or those the Borrower and/or the Company currently deems immaterial
also may impair the Borrower’s and/or the

 

- 15 -



--------------------------------------------------------------------------------

Company’s business operations. If any of the risks described in Disclosure
Materials actually occur, the Borrower’s and/or the Company’s business could be
harmed. In such case, the business opportunity, value and or trading price, if
any, of the Common Stock could decline, and the Lender could lose all or part of
its investment in the Company following the Conversion or in the Borrower. The
Lender has determined that the entering into the Transaction Documents and the
making of the Loan is consistent with its investment objectives and that it is
able to bear the substantial economic risks of the Loan and the Conversion.
Among other factors and based on present circumstances it has taken into
consideration, it can afford to hold any Shares upon the Conversion for an
indefinite period and can afford a complete loss of its investment in the
Company upon the Conversion. It understands that no Governmental Authority has
passed on or made any recommendation or endorsement of the Conversion. It
acknowledges that it has been informed that the receipt of a New Markets Tax
Credit allocation from the CDFI Fund shall not be deemed to be an assurance of
any kind by the CDFI Fund regarding an investment in the Borrower and the
Company. It understands that (A) the Shares into which the Loan may be converted
have not been registered under the Securities Act or applicable state securities
laws, and may be offered and sold under an exemption from registration provided
by such laws and the rules and regulations thereunder; (B) it must bear the
economic risks of the Loan and the Conversion, because, following the
Conversion, the Shares cannot be resold unless subsequently registered under
applicable securities laws or unless an exemption from such registration is
available; and (C) the exemption provided by Rule 144 under the Securities Act
may not be available because of the conditions and limitations of that rule, in
the absence of the availability of that rule any disposition by it of any or all
of the Shares following the Conversion may require compliance with some other
exemption under the Securities Act, and neither the Borrower, nor the Company is
under any obligation and does not plan to take any action in furtherance of
making that rule or any other exemption so available. It has been informed that
legends referring to the restrictions indicated herein will be placed on
documents evidencing or representing the Shares.

Section 5.7 Survival of the Lender’s Representations and Warranties.

The foregoing representations and warranties shall survive the execution of the
Transaction Documents and the Conversion, as well as any investigation made by
any Person relying on the foregoing.

The Borrower and the Company acknowledge and agree that the Lender has not made
or is making any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section.

ARTICLE 6.

NMTC COVENANTS.

Section 6.1 The Borrower hereby covenants and agrees that, in order to maintain
the making of the Loan by the Lender as a “qualified low-income community
investment” and the status of the Borrower as a “qualified active low-income
community business” as such terms are defined in Section 45D of Code, and to
enable the Lender to comply with the requirements applicable to it under
Section 45D of the Code and related regulations and obligations, the Borrower
shall comply with and perform the covenants and obligations under this Section.

 

- 16 -



--------------------------------------------------------------------------------

(a) During the Credit Investment Period, the Borrower shall comply with the
following:

(i) The Borrower shall maintain its status as a qualified active low-income
community business.

(ii) At least fifty percent (50%) of the use of the tangible property of the
Borrower (whether owned or leased) will be within census tract number
25027732100 which constitutes a low-income community under Section 45D(e) of the
Code, as indicated in that certain NMTC Online Geocoder Report dated April 14,
2006 from the CDFI Fund’s website or within other census tracts which constitute
low-income communities under Section 45D(e) of the Code. This percentage shall
be determined utilizing the following methodology set out in
Section 1.45D-1(d)(4)(i)(B) of the Regulations: the ratio of (i) the average
value of the tangible property owned or leased by the Borrower and used by the
Borrower in a low-income community during the current fiscal year of the
Borrower to date, to (ii) the total average value of the tangible property owned
or leased by the Borrower and used by the Borrower in the current fiscal year to
date. For purposes of the preceding sentence, tangible property owned by the
Borrower shall be valued at its cost basis as determined under Section 1012 of
the Code, and tangible property leased by the Borrower shall be valued at a
reasonable amount established by the Borrower and reasonably acceptable to the
Lender. The Borrower has provided to the Lender a true, correct, and complete
inventory of its tangible property, including therein the value of such property
(determined in the manner described immediately above), the unadjusted cost
basis of such property, the location(s) where it is used.

(iii) At least fifty percent (50%) of the services performed for the Borrower
performed by its employees will be within census tract number 25027732100. This
percentage shall be determined utilizing the following methodology set out in
Section 1.45D-1(d)(4)(i)(C) of the Regulations: the ratio of (i) the total
amount paid by the Borrower for employee services performed in a low-income
community during the current fiscal year of the Borrower to date, to (ii) the
total amount paid by the Borrower for employee services performed by the
Borrower in the current fiscal year to date. If the Property has no employees,
the Borrower is deemed to satisfy this requirement if the Borrower meets the
tangible property requirement in Section 6.1(a)(iii) if eighty-five percent
(85%) is applied instead of fifty percent (50%). The Borrower has provided to
the Lender a true, correct, and complete list of its employees, including
therein the location of where the employees’ services are performed and the
total amount paid by the Borrower for such employee services.

(iv) Less than five percent (5%) of the average of the unadjusted bases of the
property of the Borrower will be attributable to collectibles (as defined in
Section 408(m)(2) of the Code, and which includes (1) any work of art; (2) any
rug or antique; (3) any metal or gem; (4) any stamp or coin; and (5) any
alcoholic beverage) other than collectibles that are held primarily for sale to
customers in the ordinary course of business.

 

- 17 -



--------------------------------------------------------------------------------

(v) Less than five percent (5%) of the average of the unadjusted bases of the
property of the Borrower will be attributable to nonqualified financial property
(as defined in Section 1397C(e) of the Code and in Section 1.45D-1(d)(4)(i)(E)
of the Regulations, and which includes debt, stock, partnership interests,
options, futures contracts, forward contracts, warrants, notional principal
contracts, annuities and other similar property).

(vi) No part of the business activities of the Borrower will consist of the
operation of any: (i) private or commercial golf course, (ii) country club,
(iii) massage parlor, hot tub facility, or suntan facility, (iv) race track or
other facility used for gambling, or (v) store the principal business of which
is the sale of alcoholic beverages for consumption off premises.

(vii) No part of the Borrower’s business activities will include the rental to
others of residential rental property (the term “residential rental property” is
defined in Section 168(e)(2)(A) of the Code as meaning any building or structure
if eighty percent (80%) or more of the gross rental income from such building or
structure for the taxable year is rental income from dwelling units).

(viii) The predominant trade or business of the Borrower will not include the
development or holding of intangibles for sale or license, as provided under
Section 1.45D-1(d)(5)(iii) of the Regulations.

(ix) Farming (within the meaning of Section 2032A(e)(5)(A) or (B) of the Code)
will not be an activity of the Borrower.

(x) The Borrower will generate revenues within three (3) years after the date
hereof.

(xi) The Borrower shall not discontinue conducting business, shall not
materially change the nature of its business, and shall not materially change
the manner in which its business activities are conducted, other than changes in
the nature of its business or the manner in which it conducts its business that
do not cause the making of the Loan by the Lender to cease to constitute a
“qualified low-income community investment” as such term is used in Section 45D
of the Code (as determined by the Lender in its good faith judgment and based
upon the advice of counsel).

(xii) The Borrower will not be a bank, credit union or other financial
institution.

(xiii) The Borrower will not maintain a qualified low-income building under
Section 42 of the Code.

(xiv) The Borrower will not become a single-member entity treated as disregarded
as separate from its owner for federal income tax purposes, nor be liquidated or
merged into another entity without the Lender’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed.

 

- 18 -



--------------------------------------------------------------------------------

(xv) The Borrower and the Company will operate consistently with the Asset
Purchase and Sale Agreement between the Borrower and the Company on or around
the date hereof, and will not amend such agreement without the Lender’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.

(b) At six-month intervals after the end of the first year following the
Effective Date and for each year thereafter until the end of the Credit
Investment Period (and no later than on the dates that will be established by
the Lender by written notice to the Borrower), the Borrower agrees to certify in
writing to the Lender that the Borrower remains in compliance with the
provisions of Section 6.1(a) above, including in such certification the current
percentages or ratios under the above paragraphs that are applicable to the
Borrower at such time, and agrees to provide such reports relating to the
Borrower’s activities and this Loan as are required by the CDFI Fund, in form
and substance suitable for submission to the CDFI Fund. In addition, the
Borrower shall maintain records of:

(i) the activities and services performed by employees and the administration of
their employment (including the location of where their services are performed
and, in instances where such employees also perform services for persons or
entities other than the Borrower, the allocation of their time between the
Borrower and any such other person or entity) that are sufficient to establish
compliance with the requirements of Section 6.1(a) above;

(ii) the average values and locations of the tangible personal property of the
Borrower that are sufficient to establish compliance with the requirements of
Section 6.1(a)(iii) above;

(iii) the total amount paid to the employees of the Borrower and locations of
where their services are performed, which amount is sufficient to establish
compliance with the requirements of Section 6.1(a)(iv) above; and

(iv) the unadjusted bases of the property of the Borrower generally and in
particular, any collectibles and any nonqualified financial property it may own,
that are sufficient to establish compliance with the requirements of
Section 6.1(a)(v) and Section 6.1(a)(vi) above.

The Borrower shall make all such records available to the Lender for inspection
and copying from time to time (at the Borrower’s expense) as the Lender may
request.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE 7.

CONDITIONS OF LENDING

The obligation of the Lender to make any Loan hereunder is subject to the
following conditions precedent, each of which may be waived in the discretion of
the Lender:

Section 7.1 Representations and Warranties. Each of the representations and
warranties made by the Borrower pursuant to this Agreement (or in any amendment,
modification or supplement hereto or thereto) shall, except to the extent that
they relate to a particular date, be true and correct in all material respects
on and as of such date as if made on and as of such date.

Section 7.2 No Default. The Borrower shall have complied with each and every
covenant and agreement applicable to it contained in this Agreement and no Event
of Default shall have occurred and be continuing on such date or after giving
effect to the applicable Loan.

Section 7.3 Other Documentation. The Lender shall have received such other
documentation and information as required under the Transaction Documents.

ARTICLE 8.

EVENTS OF DEFAULT

Section 8.1 Event of Default. The following are Events of Default under this
Agreement and the Note hereunder:

(a) The Borrower shall fail to pay: (i) any principal of the Loan when due in
accordance with the terms hereof of or (ii) any interest on the Loan, in either
case within fifteen (15) Business Days of the date when due in accordance with
the terms hereof;

(b) The Borrower shall default in the observance or performance of any other
covenant or agreement (other than under Article 6) contained in this Agreement
and such default continues for fifteen (15) Business Days after the date that
the Lender has given written notice to the Borrower specifying such default and
requiring that it be remedied;

(c) The Borrower shall default in the observance or performance of any covenant
or agreement set forth under Article 6 and such default continues unremedied
after the applicable cure period set forth in Section 1.45D-1(e)(6) of the
Regulations;

(d) (i) The Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower shall make a general assignment for the benefit
of its creditors, or (C) cease doing business in the ordinary course; or
(ii) there shall be commenced against the Borrower any case, proceeding or other
action or a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged, unstayed or unbonded for a period of
sixty (60) Business Days; or (iii) there shall be commenced against the Borrower
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for such
relief which shall not have been vacated,

 

- 20 -



--------------------------------------------------------------------------------

discharged, stayed or bonded pending appeal within fifty (50) Business Days from
the entry thereof; or (iv) the Borrower shall take any corporate action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
of the acts set fort in clause (i), (ii), or (iii) above; or (v) the Borrower
shall be generally unable to, or shall admit in writing its general inability
to, pay its debts as they become due;

(e) Any representation or warranty made by the Borrower under this Agreement
shall be false or incorrect in any material respect on the date such
representation or warranty was made and such default shall continue unremedied
for a period of thirty (30) days after notice thereof to the Borrower by the
Lender; or

(f) This Agreement or the Note shall, for any reason, fail or cease to be
enforceable in any material respect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection (d) above, with respect to the Borrower,
automatically the Loan hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement or the Note shall immediately become due and
payable, (B) if such event is any other Event of Default, the Lender may, by
written notice to the Borrower, declare the Loan hereunder (with accrued but
unpaid interest thereon) and all other amounts owing under this Agreement or the
Note to be due and payable forthwith, whereupon the same shall immediately
become due and payable, (C) the Lender may exercise all rights and remedies
available to it in equity, at law, or pursuant to the provisions of this
Agreement or otherwise, (D) the Lender may terminate its commitment, if any, to
make any future Loans to the Borrower (and such commitment, if any,
automatically shall terminate if such event is an Event of Default specified in
clause (i) or (ii) of subsection (d) above with respect to the Borrower).

Section 8.2 Remedies Not Exclusive. The remedies conferred upon or reserved to
the Lender are intended to be in addition to, and not in limitation of, any
other remedy or remedies available to the Lender under Applicable Law.

ARTICLE 9.

MISCELLANEOUS

Section 9.1 Fees And Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Lender and Borrower
shall pay for Lender’s out-of-pocket costs and administrative and operating
expenses as provided in Section 3.06 of the Amended and Restated Operating
Agreement of the Lender as in effect on the date the Loan is funded, and the
Borrower shall pay, or promptly reimburse the Lender, for any reasonable
out-of-pocket costs and expenses incurred by the Lender in connection with any
Event of Default and any enforcement or collection proceedings resulting
therefrom or in connection with the negotiation of any restructuring or
“work-out” of the obligations under this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

Section 9.2 NMTC Compliance.T he Borrower will supply all data, reports or
statements reasonably required by the Lender for purposes of satisfying the
reporting requirements imposed upon the Lender by the CDFI Fund; monitoring
compliance with Section 45D of the Code; and measuring the community benefit of
the Borrower’s activities. In connection therewith, the Borrower shall maintain
records of:

(i) maintain records of, if applicable, the activities and services performed by
employees and the administration of their employment (including where their
services are performed and, in instances where such employees also perform
services for persons or entities other than Borrower, the allocation of their
time between Borrower and any such other person or entity) that are sufficient
to establish compliance with the requirements of this Section;

(ii) maintain records of the average values and locations of its tangible
personal property that are sufficient to establish compliance with the
requirements of this Section;

(iii) maintain records of the unadjusted bases of its property generally and in
particular, any collectibles and any nonqualified financial property it may own,
that are sufficient to establish compliance with the requirements of this
Section; and

(iv) promptly supply the Lender with any reports, records, statements, documents
or other information reasonably requested by the Lender in connection with
responding to any request by the CDFI Fund or as may be required to comply with
the New Markets Tax Credit requirements.

(b) The Borrower shall maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other person; shall not maintain its assets in such a
manner that it will be costly or difficult to segregate, ascertain or identify
its individual assets from those of any other person; shall not become an entity
disregarded as separate from any other entity for federal income tax purposes;
and shall file its own tax returns as required under federal and state law.

(c) The Borrower shall not by its action or inaction cause an event of recapture
(as defined in Section 45D(g) of the Code and Treasury Regulation
Section 1.45D-1(e)).

Section 9.3 Indemnification. The Borrower hereby agrees to indemnify the Lender,
each of its Affiliates and USB (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or the Note, (ii) the
performance by the parties to this Agreement and the Note of their respective
obligations thereunder, (iii) a breach of the obligations of the Borrower under
Section 9.2 above, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a

 

- 22 -



--------------------------------------------------------------------------------

party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. The Borrower’s indemnification obligations shall
not extend to any indirect or consequential damages relating to this Agreement
or the Note or arising out of its activities in connection herewith or therewith
(whether before or after the date hereof).

Section 9.4 Usury Limitations.. It is the intention of the Borrower and the
Lender to conform strictly to applicable usury laws. Accordingly,
notwithstanding anything to the contrary in this Agreement or the Note, amounts
constituting interest under applicable law and contracted for, chargeable or
receivable hereunder or under the Note shall under no circumstances, together
with any other interest, late charges or other amounts which may be interpreted
to be interest contracted for, chargeable or receivable hereunder or thereunder,
exceed the maximum amount of interest permitted by law, and in the event any
amounts were to exceed the maximum amount of interest permitted by law, such
excess amounts shall be deemed a mistake and shall either be reduced immediately
and automatically to the maximum amount permitted by law or, if required to
comply with applicable law, be canceled automatically and, if theretofore paid,
at the option of the Lender, be refunded to the Borrower or credited on the
principal amount of the Note then outstanding.

Section 9.5 Entire Agreement. The Transaction Documents, together with the
exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.

Section 9.6 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Borrower:    Biovax, Inc.    Attn.: Chief Financial Officer    Biotech
Building 4    377 Plantation Street    Worcester, MA 01605    Telephone: (508)
793-0001    Facsimile: (508) 798-0899

 

- 23 -



--------------------------------------------------------------------------------

With a copy to:    Nixon Peabody LLP    Attn.: Herbert F. Stevens    Suite 900
   401 9th Street, NW    Washington, DC 20004    Telephone: (202) 585-8811   
Facsimile: (202) 585-8080 If to the Lender:    To the address set forth under
the Lender’s name on the Lender’s Counterpart Signature Page hereto;    or such
other address as may be designated in writing hereafter, in the same manner, by
such Person. If to the Company:    To the address set forth under the Company’s
name on the Company’s Counterpart Signature Page hereto;    or such other
address as may be designated in writing hereafter, in the same manner, by such
Person.

Section 9.7 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Borrower and the Lender. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

Section 9.8 Termination. This Agreement may be terminated prior to Closing by
written agreement of the Lender and the Borrower;

Upon a termination in accordance with this Section 9.8, the Borrower and the
Lender shall have no further obligation or liability (including as arising from
such termination) to the other.

Section 9.9 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

Section 9.10 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Either party may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.

 

- 24 -



--------------------------------------------------------------------------------

Section 9.11 No Third-party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 9.12 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the Delaware Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
Delaware Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such Delaware Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence a Proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

Section 9.13 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.

Section 9.14 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Section 9.15 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

Section 9.16 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Lender and
the Borrower will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence.

[BALANCE OF PAGE LEFT INTENTIONALLY BLANK]

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Convertible Loan
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BIOVAX, INC. By:  

/S/ JAMES A. MCNULTY

Name:   James A. McNulty Title:   CFO/Secretary

[COUNTERPART SIGNATURE PAGES FOLLOW]

Signature Page – Convertible Loan



--------------------------------------------------------------------------------

Lender’s Counterpart Signature Page to Convertible Loan Agreement

The undersigned hereby agrees to become a party as the Lender to the Convertible
Loan Agreement among Biovax, Inc. (the “Borrower”), the Biovest International,
Inc. (the “Company”) and the Lender (the “Loan Agreement”), agreeing to make the
Loan (as such term is defined in the Loan Agreement) set forth below. The
undersigned hereby authorizes the Borrower and the Company to attach this
Counterpart Signature Page to the Loan Agreement.

 

  Telesis CDE Two, LLC  

 

Date:                        By:  

 

  Name:  

 

  Loan Amount:   $11,500,000.00   Tax ID No.:  

 

ADDRESS FOR NOTICE

Telesis CDE Two, LLC

1101 30th Street, NW

Fourth Floor

Washington, DC 20007

Attention: William Whitman

Phone: 202-333-8447

Facsimile: 202-333-8445

Counterpart Signature Page 1 of 2 – Convertible Loan



--------------------------------------------------------------------------------

Company’s Counterpart Signature Page to Convertible Loan Agreement

The undersigned hereby agrees to become a party as to the provisions of Articles
5 and 6 of the Convertible Loan Agreement and where the context specifically
requires among the Company, Biovax, Inc. (the “Borrower”), and Telesis CDE Two,
LLC (the “Lender”) (the “Loan Agreement”). The undersigned hereby authorizes the
Borrower and the Lender to attach this Counterpart Signature Page to the Loan
Agreement.

 

  Biovest International, Inc.  

 

Date:                        By:  

 

  Name:     Title:  

ADDRESS FOR NOTICES

Biotech Building 4, 377 Plantation Street

Worcester, MA 01605

Attn.: Chief Financial Officer

Tel.: (508) 793-0001

Fax: (508) 798-0899

Counterpart Signature Page 2 of 2 – Convertible Loan



--------------------------------------------------------------------------------

EXHIBIT A

NOTE

[attached]



--------------------------------------------------------------------------------

EXHIBIT B

INVESTMENT REPRESENTATION STATEMENT

Shares of Series [    ] Common Stock of

BIOVEST INTERNATIONAL, INC.

In connection with the conversion of Eleven Million Three Hundred Thousand and
00/100 Dollars ($11,300,000.00) of the outstanding principal amount of that
certain Loan from the undersigned to Biovax, Inc., a Florida corporation (the
“Borrower”) into shares of Common Stock of Biovest International, Inc. (the
“Company”) (and such conversion, the “Conversion”), the undersigned hereby
represents to the Company as follows:

The securities to be received upon the Conversion (the “Securities”) will be
acquired for investment for its own account, not as a nominee or agent, and not
with a view to the sale or distribution of any part thereof, and the undersigned
has no present intention of selling, granting participation in or otherwise
distributing the same in violation of the Securities Act of 1933, as amended
(the “Act”), but subject, nevertheless, to any requirement of law that the
disposition of its property shall at all times be within its control. By
executing this Statement, the undersigned further represents that it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer, or grant participations to such person or to any third person,
with respect to any Securities issuable upon the Conversion.

The undersigned understands that the Securities issuable upon the Conversion at
the time of issuance may not be registered under the Act, and applicable state
securities laws, on the ground that the issuance of such securities is exempt
pursuant to Section 4(2) of the Act and state law exemptions relating to offers
and sales not by means of a public offering, and that the Company’s reliance on
such exemptions is predicated on the undersigned’s representations set forth
herein.

The undersigned agrees that in no event will it make a disposition of any
Securities acquired upon the Conversion unless and until (i) it shall have
notified the Company of the proposed disposition and shall have furnished the
Company with a statement of the circumstances surrounding the proposed
disposition, and (ii) it shall have furnished the Company with an opinion of
counsel satisfactory to the Company and Company’s counsel to the effect that
(A) appropriate action necessary for compliance with the Act and any applicable
state securities laws has been taken or an exemption from the registration
requirements of the Act and such laws is available, and (B) the proposed
transfer will not violate any of said laws.

The undersigned acknowledges that an investment in the Company is highly
speculative and represents that it is able to fend for itself in the
transactions contemplated by this Statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability



--------------------------------------------------------------------------------

to bear the economic risks (including the risk of a total loss) of its
investment. The undersigned represents that it has had the opportunity to ask
questions of the Company concerning the Company’s business and assets and to
obtain any additional information which it considered necessary to verify the
accuracy of or to amplify the Company’s disclosures, and has had all questions
which have been asked by it satisfactorily answered by the Company.

The undersigned acknowledges that the Securities issuable upon the Conversion
must be held indefinitely unless subsequently registered under the Act or an
exemption from such registration is available. The undersigned is aware of the
provisions of Rule 144 promulgated under the Act which permit limited resale of
shares purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than two years after a party has
purchased and paid for the security to be sold, the sale being through a
“broker’s transaction” or in transactions directly with a “market makers” (as
provided by Rule 144(f)) and the number of shares being sold during any
three-month period not exceeding specified limitations.

 

Dated:                         

 

    Telesis CDE Two, LLC   By:  

 

    (Signature)    

 

    (Title)



--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATION REGARDING DEBARMENT, SUSPENSION, INELIGIBILITY

AND

VOLUNTARY EXCLUSION – LOWER TIER COVERED TRANSACTIONS

Instructions for Certification

1. By signing and submitting this proposal, the prospective lower tier
participant is providing the certification set out below.

2. The certification in this clause is a material representation of fact upon
which reliance was placed when this transaction was entered into. If it is later
determined that the prospective lower tier participant knowingly rendered an
erroneous certification, in addition to other remedies available to the federal
government, the department or agency with which this transaction originated may
pursue available remedies, including suspension and/or debarment.

3. The prospective lower tier participant shall provide immediate written notice
to the person to which this proposal is submitted if at any time the prospective
lower tier participant learns that its certification was erroneous when
submitted or had become erroneous by reason of changed circumstances.

4. The terms covered transaction, debarred, suspended, ineligible, lower tier
covered transaction, participant, person, primary covered transaction,
principal, proposal, and voluntarily excluded, as used in this clause, have the
meaning set out in the Definitions and Coverage sections of rules implementing
Executive Order 12549. You may contact the person to which this proposal is
submitted for assistance in obtaining a copy of those regulations.

5. The prospective lower tier participant agrees by submitting this proposal
that, should the proposed covered transaction be entered into, it shall not
knowingly enter into any lower tier covered transaction with a person who is
proposed for debarment under 48 C.F.R. part 9, subpart 9.4, debarred, suspended,
declared ineligible, or voluntarily excluded from participation in this covered
transaction, unless authorized by the department or agency with which this
transaction originated.

6. The prospective lower tier participant further agrees by submitting this
proposal that it will include this clause titled “Certification Regarding
Debarment, Suspension, Ineligibility and Voluntary Exclusion – Lower Tier
Covered Transaction,” without modification, in all lower tier covered
transactions and in all solicitations for lower tier covered transactions.

7. A participant in a covered transaction may rely upon a certification of a
prospective participant in a lower tier covered transaction that it is not
proposed for debarment under 48 C.F.R. part 9, subpart 9.4, debarred, suspended,
ineligible, or voluntarily excluded from covered transactions, unless it knows
that the certification is erroneous. A participant may decide the method and
frequency by which it determines the eligibility of its principals. Each
participant may, but is not required to, check the List of Parties Excluded from
Federal Procurement and Nonprocurement Programs.



--------------------------------------------------------------------------------

8. Nothing contained in the foregoing shall be construed to require
establishment of a system of records in order to render in good faith the
certification required by this clause. The knowledge and information of a
participant is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings.

9. Except for transactions authorized under paragraph 5 of these instructions,
if a participant in a covered transaction knowingly enters into a lower tier
covered transaction with a person who is proposed for debarment under 48 C.F.R.
part 9, subpart 9.4, suspended, debarred, ineligible, or voluntarily excluded
from participation in this transaction, in addition to other remedies available
to the Federal Government, the department or agency with which this transaction
originated may pursue available remedies, including suspension and/or debarment.

Certification Regarding Debarment, Suspension, Ineligibility and

Voluntary Exclusion – Lower Tier Covered Transactions

1. The prospective lower tier participant certifies, by submission of this
proposal, that neither it nor its principals are presently debarred, suspended,
proposed for debarment, declared ineligible, or voluntarily excluded from
participation in this transaction by any Federal department or agency.

2. Where the prospective lower tier participant is unable to certify to any of
the statements in this certification, such prospective participant shall attach
an explanation to this proposal.

 

Date: April 25, 2006 Biovax, Inc., a Florida corporation By:  

 

Name:  

 

Its:  

 